Citation Nr: 9910193	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1983 to July 1984 and from June 1985 to August 1985.  She 
served on active duty from November 1986 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected degenerative joint 
disease, torn anterior cruciate ligament and degeneration of 
lateral meniscus above 30 percent.  A subsequent RO rating 
decision increased the veteran's left knee disability rating 
to 40 percent, effective July 1, 1997, and forwarded the case 
to the Board for appellate review.  Cf.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected left knee condition is 
manifested by complaints of constant pain and swelling, and 
instability causing loss of balance, which equate to severe 
instability, and by objective evidence of limitation of 
motion in extension to 15 degrees and degenerative joint 
disease supported by X-ray findings 


CONCLUSION OF LAW

The criteria for an assignment of a combined rating higher 
than 40 percent for left knee disability have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5010, 5257, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  She has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In a June 1989 rating 
decision, the RO granted service connection with a 10 percent 
rating for status post arthroscopic surgery of the left knee, 
effective February 9, 1988.  The RO based its decision on the 
veteran's service medical history that showed that she fell 
down stairs during basic training in December 1983 and hurt 
her knee.  She received minimal treatment for her knee until 
May 1984, when increased pain precipitated arthroscopic 
surgery for torn ligaments and a medial meniscectomy.  She 
was found to have small areas of Grade I chondromalacia 
patellae of the superior medial aspect of the patella, which 
were shaved flush with the surface.  

This 10 percent rating was continued until a November 1995 
rating decision, when the RO granted a temporary 100 percent 
convalescence rating for the period of March 23, 1995 to 
April 30, 1995, for arthroscopic surgery consisting of 
shaving a torn anterior cruciate ligament and torn lateral 
meniscus.  The rating was then returned to 10 percent, 
effective May 1, 1995.  In a November 1996 rating decision, 
the RO increased the rating for the veteran's left knee 
condition -- now described as degenerative joint disease, 
torn anterior cruciate ligament and degeneration of the 
lateral meniscus of the left knee -- from 10 percent to 30 
percent effective May 1, 1995, based on an October 1996 VA 
examination and the veteran's testimony at an October 1996 RO 
hearing.  

In March 1997, the veteran again underwent arthroscopic 
surgery on her left knee.  The RO granted a temporary 100 
percent convalescence rating for the period of March 21, 1997 
to May 31, 1997.  The veteran's left knee rating was returned 
to 30 percent effective June 1, 1997.  In a January 1998 
Hearing Officer decision, the veteran's left knee disability 
rating was increased to 40 percent effective July 1, 1997.  
The combined 40 percent rating is based on a 30 percent 
rating under Diagnostic Code 5257 for torn anterior cruciate 
ligament, degeneration of the lateral meniscus and 
chondromalacia of the left knee; and a 20 percent rating 
under Diagnostic Code 5010-5261 for degenerative joint 
disease with limitation of motion of the left knee.                
 
The veteran has appealed the assignment of a 40 percent 
rating for her service connected left knee condition, and 
contends that a higher rating is warranted.  She contends 
that she has chronic left knee pain with recurrent swelling 
of the knee. She  also contends that her limited left leg 
support causes balance problems and frequent falls, even with 
the use of a knee brace, and that she has problems with 
stairs and incline surfaces.  After a review of the records, 
the Board finds that the evidence is against her claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1997).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.  Thus, 
in addition to considering whether an increased evaluation 
for the residuals of an injury to the veteran's right knee is 
warranted under Diagnostic Code 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under Diagnostic Codes 
5256, 5258, 5259, 5260, 5261, 5262, 5263, as well as 5010.

The current 40 percent combined rating is based in part on 
Diagnostic Code (DC) 5257.  Under this diagnostic code, knee 
impairment involving recurrent subluxation or lateral 
instability is rated 30 percent when severe, 20 percent when 
moderate, and 10 percent when slight.  The veteran is 
currently rated at 30 percent for severe recurrent 
subluxation or lateral instability, which is the maximum 
schedular rating under this diagnostic code.  

As for the RO's other basis for the left knee disability 
rating, DC 5010-5261, the Board also finds that this rating 
is appropriate.  DC 5010, for traumatic arthritis 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis under DC 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  DC 
5003.  The evidence on record shows that the veteran has 
degenerative joint disease, evidenced by X-ray findings from 
September 1996 by VA, which is causally related to her 
inservice knee injury from a fall down stairs.  DC 5261, 
limitation of leg extension, provides for a 50 percent rating 
for limitation to 45 degrees, 40 percent for 30 degrees, 30 
percent for 20 degrees, and 20 percent for 15 degrees.  The 
December 1997 VA examination revealed that the veteran's 
range of motion was limited to 15 degrees in extension, with 
some swelling of the left knee.  The veteran also complained 
of constant pain, sometimes intense, in her left knee during 
activities.  The Board also notes that a compensable rating 
for limitation of flexion under DC 5260 requires limitation 
to 45 degrees, which is not shown or approximated in this 
case.  The VA examination revealed 105 degrees of flexion.  
The Board thus finds that the veteran's arthritic left knee 
is also appropriately rated as 20 percent disabling under DC 
5010-5261 for degenerative joint disease with limitation of 
motion of the left knee.   

The Board notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5262 (tibia and 
fibula, impairment of), and 5263 (genu recurvatum) are not 
applicable.  The presence of ankylosis of the right knee, 
dislocation of semilunar cartilage, impairment of the tibia 
or fibula, or genu recurvatum have not been demonstrated.  

Diagnostic Code 5259 allows for a 10 percent rating for 
symptomatic removal of semilunar cartilage.  The  record 
includes evidence of a lateral meniscectomy, and shaving and 
debridement of the lateral meniscus.  The record does not 
reveal a total removal of the meniscus.  The symptoms related 
to degeneration of the meniscus were taken into consideration 
in the rating under DC 5257.  Therefore, no further rating 
under this code section is warranted.

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The veteran's present left knee condition has been most 
recently described in the December 1997 VA examination.  
During that examination, the veteran reported some locking of 
the knee.  During her October 1997 RO hearing, she testified 
that her knee pops out or gets stuck, requiring her to put it 
back into place, which causes her to almost fall 3 to 4 times 
per week.  The evidence shows that the most evident symptom 
has been chronic left knee pain, which has affected the 
veteran's mobility and balance.  The evidence provided by the 
VA examiner in December 1997, as well as previous medical 
records, suggest that the veteran has some loss of function 
due to pain.  The Board notes that the disabling 
manifestations of pain due to the service connected 
disability were taken into account by the ratings under 5257 
for lateral instability, as well as under 5010-5261 for 
degenerative joint disease and limitation of motion.  These 
two ratings adequately reflect the degree of disabling 
manifestations due to pain.  Therefore, the Board will not 
assign an additional rating on the basis of the disabling 
manifestations of pain alone.  

The combined 40 percent disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for the knee disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
left knee.  The record does not establish a basis to support 
a higher rating under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does show that the veteran has 
required more than one arthroscopy, with follow-on 
convalescence for which she has been compensated, for her 
left knee disability.  However, the Board does not find this 
amount of hospitalization so unusual as to necessitate an 
extraschedular rating.  The Board acknowledges that the 
veteran's left knee disability, most notably knee pain and 
swelling, has had some impact on her occupation as a nurse.  
For example, she switched from working in a nursing home to 
working in a medical office.  However, the Board notes that 
she is still able to work in her profession, and the Board 
does not find that her condition has created marked 
interference with her employment.  As the veteran has 
testified, she performs her job duties, albeit with pain.  
Her employer has also submitted a written statement that 
describes her as an asset, and dedicated, although suffering 
from knee pain and swelling that would benefit from working 
part time or being able to sit more often.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.


ORDER

An increased rating above the current combined 40 percent 
rating for service connected left knee disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

